Citation Nr: 1125562	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-35 915	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized anxiety disorder with somatization features (psychiatric disability), evaluated as 30 percent disabling prior to June 24, 2002 and as 70 percent disabling beginning June 24, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for status post left knee arthroscopy with meniscus repair (left knee disability).

3.  Entitlement to an evaluation in excess of 10 percent for patellar tendonitis and osteoarthritis of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2006, the Board of Veterans' Appeals (Board) remanded the issues on appeal to the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) for additional development.  

In the June 2006 remand, the Board noted that the RO should possibly consider the issue of entitlement to a total rating for compensation based upon individual unemployability.  In an April 2009 deferred rating decision, a VA employee stated that a November 26, 2008 rating action established entitlement to that benefits, along with Chapter 35 education benefits.  The alleged rating decision is not in the claims file.  Assuming that these facts are true, the issue for individual unemployability is not part of the current appeal.  However, if such information is not true, the RO should consider the claim.

Also, in the June 2006 remand, the Board characterized the claim for increase for the psychiatric disability as "Entitlement to an increased rating for generalized anxiety disorder with somatization features, evaluated as 30 percent disabling from August 16, 1976, to June 23, 2002, and as 70 percent from June 24, 2002 and thereafter."  This was an incorrect characterization, as the current claim for increase was submitted in April 1994.  There are prior final decisions by the RO and the Board which determined that an evaluation in excess of 30 percent was not warranted prior to the April 1994 informal claim for increase.  See May 1982 Board decision (denying an evaluation in excess of 30 percent for psychiatric disability); February 1985 Board decision (denying an evaluation in excess of 30 percent for psychiatric disability); January 1986 rating decision (continuing the 30 percent evaluation for psychiatric disability); March 1988 rating decision (continuing the 30 percent evaluation for psychiatric disability); October 1990 rating decision (continuing the 30 percent evaluation for psychiatric disability); and March 1994 rating decision (continuing the 30 percent evaluation for psychiatric disability).  Thus, the 30 percent evaluation prior to April 1994 is not for consideration in the current appeal, as those decisions are final, and the issue cannot be relitigated.  


FINDINGS OF FACT

1.  Prior to June 24, 2002, the psychiatric symptomatology did not show considerable impairment of social and industrial adaptability or occupational and social impairment with reduced reliability and productivity.  

2.  As of June 24, 2002, the psychiatric symptomatology does not show the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment or total occupational and social impairment.

3.  Left knee disability is manifested by painful motion and no lateral instability or subluxation.  

4.  Right knee disability is manifested by painful motion and no lateral instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for service-connected psychiatric disability prior to June 24, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1996, 2010).

2.  The criteria for an evaluation in excess of 70 percent as of June 24, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1996, 2010).

3.  The criteria for an evaluation in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5259 (2010).

4.  The criteria for an evaluation in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 5257-5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, because the VCAA did not become law until several years after the claims on appeal were adjudicated, the Veteran was not informed of the requirements needed to establish entitlement to an increased rating until later in the claims process.    

However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran in June and August 2002, as well as in July 2006, which informed the Veteran of the requirements needed to establish entitlement to the increased rating issues on appeal.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letters.  

In the June 2006 remand, the Board requested that VA attempt to obtain private medical records the Veteran had identified, provide the Veteran with VA examinations in connection with both the psychiatric and knee disabilities, and provide proper notice and development.  VA attempted to obtain all the private medical records for which the Veteran gave VA permission to obtain.  Many of the letters sent to the physicians were returned as undeliverable.  VA properly informed the Veteran of this information in the April 2009 supplemental statement of the case.  VA provided the Veteran with VA examinations in September 2008.  The examiners had been requested to review the claims file.  Both examiners noted in the examination reports that the claims file was not available for review.  The RO provided the claims file to both examiners, and both provided an addendum in December 2008, acknowledging they had reviewed the claims file.  While review of the file was done after the examination, the Board finds that because the examiners had an opportunity to review the file, such was in substantial compliance with the June 2006 Board remand.  A July 2006 letter provided information concerning effective dates that could be assigned if an increased rating claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are a number of VA examinations of the Veteran's psychiatric and orthopedic disorders on file, with the most recent evaluations in September 2008.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his RO hearings.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  Translations of documents from Spanish to English are on file.

Analyses of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Regarding the issue of credibility, the Board notes that it finds that the Veteran's statements as to the severity of his service-connected disabilities are of questionable credibility.  In fact, the Board finds that the Veteran exaggerates his symptoms.  The Veteran has been claiming for years that he could not work due to the service-connected disabilities.  However, he continued to work.  For example, the Veteran began working as a teacher in 1978 and finally resigned in 2006-28 years later.  He began claiming he was unable to work in 1994, which is 12 years before he actually resigned.  In the Veteran's letter of resignation, he stated he was taking this action to qualify for retirement benefits in accordance with his years of service and his age.  He made no statement that he was resigning due to disability.  The Board finds that this is very telling as to the basis for the Veteran's resignation.  The Veteran wrote a subsequent letter (dated two days later) stating that he did not want to resign but had to because of his health condition.  The Board does not believe the Veteran's subsequent letter.  

At a January 2004 RO hearing, the Veteran did not address increased symptomatology pertaining to the psychiatric disorder, but rather that he was entitled to a 100 percent evaluation because the amount of money that the school gave him "barely covers the payments for the car and my house."  Thus, his arguments were not about worsening symptoms but needing more money to pay for expenses.  This damages the Veteran's credibility. 

The Board finds that the sudden report of hallucinations and persecutory delusions in 1999 are of questionable credibility.  The Veteran went for years (since service connection was awarded in 1977) denying hallucinations and then suddenly, more than 20 years later, he began reporting such symptoms.  The Board rejects such symptoms as not credible.  Thus, these allegations by the Veteran of having these symptoms will be accorded no probative value.  

Psychiatric Disability

The Veteran was granted service connection for a psychiatric disability by rating decision in August 1977 and assigned a 30 percent rating effective August 16, 1976.  A claim for increase for this psychiatric disability was received by VA in April 1994, which was denied by rating decision in October 1996.  The Veteran timely appealed.  An increased rating of 70 percent was granted for service-connected psychiatric disability by rating decision in October 2003, effective June 24, 2002.  The Veteran continued to appeal the assigned ratings.  

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO provided the Veteran notice of both the old and new regulations.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read in part as follows:

A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id., at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the psychiatric disability prior to June 24, 2002.  The reasons follow.

As to the old criteria, the Board finds that the evidence does show that the Veteran's symptoms established "considerable" impairment of social and industrial adaptability.  As to the new criteria, the Board finds that the evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Board notes that the amended criteria can be applied only as of November 1996.  Thus, the records dated prior to November 1996 will be considered only under the old criteria.

VA treatment records dated in June and July 1993 reveal that the Veteran was seen in June because of the recent deaths in his family.  He was fully oriented and not suicidal or homicidal.  A depressive disorder with panic features was diagnosed in June 1993 and a generalized anxiety disorder was diagnosed in July 1993.

In a November 1993 VA psychiatric evaluation report, the examiner stated the Veteran was fully oriented, his concentration was good, and his speech was clear and coherent.  His insight and judgment were good, and he exhibited good impulse control.  The diagnosis on was generalized anxiety disorder with depressive features; the GAF score was 70.  In a November 1994 VA examination report, the examiner stated the Veteran was in good contact with reality.  His responses were relevant and coherent.  He did not have any problem with delusions, hallucinations, suicidal or homicidal ideation.  His memory was preserved, and his intellectual functioning was adequately maintained.  The diagnoses were generalized anxiety disorder with somatization features and strong histrionic personality features.

Such symptoms do not establish a disability that is considerably disabling.  The Veteran was able to work during this time period.  He had been working for the school system since1977 and thus by November 1996, he had been working full time for almost 20 years.  While he missed days from work here and there, the Board finds that the 30 percent evaluation contemplates the missed days.

Considering both criteria, in a February 1999 VA examination report, the examiner stated the Veteran was alert and oriented times three.  Attention, concentration, and memory were good.  His speech was clear and coherent.  He was not hallucinating and denied both homicidal and suicidal ideation.  Insight and judgment were reported be fair, and the examiner noted the Veteran had good impulse control.  The GAF score was 70.  Such symptoms do not warrant a 50 percent evaluation under either the old or the new criteria.  

According to private treatment reports dated November 29 and December 21, 1999, the Veteran complained of hallucinations, dementia, difficulty concentrating, anxiety, insomnia, and depression; the diagnoses in November were depression, anxiety disorder, panic disorder, costochondritis, and rule out schizophrenic disorder.  It was noted in November 1999 that the Veteran had to miss work frequently due to his health problems.  The Board notes that the Veteran had health problems related to his back and there are multiple medical records pertaining to the Veteran reporting he was unable to work because of back problems.  There is a record in 1999 that indicates the Veteran missed 26 days during the school year.  If the school year is nine months, that is approximately 3 days per month, which the Board finds is contemplated by the 30 percent evaluation.

Private medical statements from Dr. Flores and Dr. R.D.R. Castillo, dated from August 2001 through May 2006, reveal recommendations for multiple days of rest due primarily to psychiatric symptomatology, including insomnia, aggressiveness, panic attacks, anxiety, suicidal thoughts, and depression.  Severe depression was reported in a private treatment report dated August 6, 2001.  According to an October 2001 statement from Dr. E.V. Flores, the Veteran was being treated for depression, anxiety, chest pains, and hypertension; rest was recommended for a period of nine days as of October 9, 2001.  The Board accords the allegations of suicidal thoughts and severe depression little probative value.  Again, the Board finds that the Veteran exaggerates his symptoms, and thus, his allegation of increased symptoms will not be a basis for the Board to find that an evaluation in excess of 30 percent is warranted prior to June 24, 2002.  The statements from medical professionals as to the severity of the symptoms must be based on the Veteran's allegations.  Thus, just because an examiner states that Veteran has hallucinations does not mean that the Veteran has, in fact, hallucinations.  

Thus, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the psychiatric disability whether the old or the new criteria are applied to the facts in this case.

The RO chose to award a 70 percent evaluation as of June 24, 2002.  The Board notes that the issue before it is not whether the award of the 70 percent evaluation was appropriate but rather whether an evaluation in excess of 70 percent as of June 24, 2002, is warranted.  In other words, the Board will not disturb the RO's decision to award the 70 percent evaluation.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent for the psychiatric disorder as of June 24, 2002.  The reasons follow.

Initially, the Board notes that the Veteran continued to work full time from June 2002 to August 2006.  Thus, any allegation that the Veteran was totally occupationally impaired is rejected factually, as the Veteran continued to work full time during this time period.  While he may have missed multiple days of work, during this time period, he was 70 percent disabled, which contemplates a rather severe psychiatric disability.  Thus, the 70 percent evaluation contemplates multiple missed days from work.  

While the Veteran has claimed that one of the reasons he had to resign was because of his psychiatric disorder, the Board accords such allegation little probative value.  Again, in his letter of resignation, he does not state that he is resigning because of a psychiatric disability, but rather is a result of time served and age.  

VA treatment records dated through July 2003 reveal that the Veteran was noted to be very anxious in July 2002.  The Veteran had had fairly well controlled panic attacks and major depression in August 2002.  It was reported in April and June 2003 that the Veteran had occasional auditory hallucinations; depression was diagnosed.  The assessments in July 2003 were history of panic attacks and major depressive disorder.

The diagnoses on VA psychiatric evaluation in July 2003 were generalized anxiety disorder with depressive features and mixed personality disorder.  The GAF score was 65.

The Veteran testified at July 2003 and January 2004 personal hearings at the RO that he has depression and panic attacks and that he has had to miss a lot of work because of the medication he is taking for his psychiatric disorder.

The Veteran complained on VA psychiatric evaluation in February 2004 of irritability, insomnia, an inability to concentrate, anxiety, restlessness, and tension.  On mental status examination, the Veteran was oriented and his thought processes were coherent and logical.  There was no evidence of delusions, hallucinations, phobias, obsessions, panic attacks, or suicidal ideation.  The diagnosis was generalized anxiety disorder.  The Veteran's signs and symptoms were noted to be moderately interfering with his employment and social functioning.  The GAF score was 60. 

VA treatment records for March 2004 reveal that the Veteran's condition was stable on medication.

April and May 2005 medical reports from F.F. Pagan, M.D., contain a diagnosis of major depressive disorder, severe, with psychotic features; rule out psychotic disorder; rule out schizoaffective disorder.  The GAF score was 55.

VA treatment records for July 2005 reveal that the Veteran was working as a school teacher and was oriented with good judgment.  Prior auditory hallucinations were noted.  According to VA treatment reports for January 2007, the Veteran was not working; he complained of more frequent auditory hallucinations at night.

The Veteran was provided a VA psychiatric evaluation in September 2008.  He was described as oriented without inappropriate behavior or panic attacks.  He had good impulse control.  The diagnoses were generalized anxiety disorder; and major depressive disorder, recurrent, moderate to severe, with psychotic features.  GAF was 55.  

The preponderance of the evidence is against the assignment of an evaluation in excess of 70 percent for psychiatric disability beginning in June 2002 because the credible evidence does not show the Veteran's symptoms meet the criteria for the 100 percent evaluation under the old or the new criteria.  The Board is fully aware that the September 2008 examiner stated the Veteran had total occupational and social impairment; however, such opinion was based, in part, on statements provided by the Veteran, which statements the Board does not find credible.  His allegations that Martians are trying to get him and that he is considering jumping off a cliff are simply not believable.  Additionally, the Veteran provided false information to the examiner.  He stated he was laid off from work due to frequent absenteeism.  The evidence of record shows the Veteran resigned.  He also stated he was not retired, which is also false.  His providing false information to the examiner has significantly damaged his credibility.  Thus, the conclusion by the examiner that the Veteran had total occupational and social impairment is accorded no probative value because it is based upon history reported by the Veteran, which history is false.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, supra.  Comparing the current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Thus, no referral for extraschedular consideration is required.  The 30 percent and 70 percent evaluations contemplate the symptoms the Veteran was experiencing for the time periods in question.  The service-connected psychiatric disability is not shown to present an unusual or exceptional disability picture that is not addressed by the applicable rating criteria.

The Board finds that the Veteran's symptoms are consistent with the criteria set forward in the Rating Schedule.  The disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

Knee Disabilities

The Veteran was granted service connection for left knee disability by rating decision in November 1976 and assigned a noncompensable evaluation effective August 16, 1976.  A September 1978 rating decision granted a 10 percent evaluation for the left knee effective July 1, 1978.  Service connection for the right knee was granted by rating decision in March 1994, and a noncompensable evaluation was assigned effective August 27, 1993; a 10 percent rating was granted for the right knee by rating decision in October 1996, effective April 7, 1994.  A claim for increase was received by VA for the knees in June 2002.  An October 2002 rating decision denied ratings in excess of 10 percent for each knee, and the Veteran timely appealed.

The Veteran contends that the service-connected knee disabilities are more disabling than is reflected by the currently assigned ratings.  Because each knee disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claims for a rating in excess of 10 percent for each knee will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5256 provides that favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

According to a November 2001 MRI of the left knee, there was joint effusion, meniscus changes, rupture of the anterior cruciate ligament, and osteoarthritic changes.

On VA joint evaluation in September 2002, the Veteran complained of bilateral knee pain, left knee swelling, loss of balance, and flare-ups.  He said that he used a cane to walk.  Physical examination did not show any dislocation or recurrent subluxation.  Motion was from 0 to 140 degrees without pain or additional impairment on repetitive motion.  The diagnoses were status post left knee arthroscopy times two with meniscus repair and right knee patellar tendonitis and osteoarthritis.

The impressions from a January 2003 MRI were multiple artifacts present residual from prior arthroscopy and status post lateral meniscectomy.

VA treatment records for February 2003 contain an impression of advanced degenerative joint disease of the knee beside anterior cruciate ligament rupture.  

The Veteran complained on VA evaluation of the knees in July 2003 of severe pain with occasional stiffness and swelling, as well as occasional flare-ups.  It was reported that he had had previous bilateral knee surgery, including arthroscopic surgery with partial meniscectomy in February 2003.  He was working full time and used a cane to walk.  Motion of the knees was from 0 to 120 degrees.  Motion was additionally limited by pain and fatigue.  The diagnoses were right patellar tendonitis and osteoarthritis and left knee arthroscopy and meniscectomy.

The Veteran testified at July 2003and January 2004 personal hearings at the RO that his knees give way and that his left leg is nonfunctional after multiple surgeries.  

According to a January 2004 statement from Dr. Flores, the Veteran's left knee had worsened.

When examined by VA in February 2004, range of motion was from 0 to 123 degrees on the left, with pain beginning at 110 degrees, and from 0 to 135 degrees on the right, with pain beginning at 120 degrees.  There was increased pain with repetitive motion.  The Veteran used a cane to ambulate.  There was mild positive Lachman on the left and painful McMurray's sign in both knees.  The diagnoses were left knee meniscus tear, status post arthroscopy; right knee meniscus tear; left anterior cruciate ligament tear; degenerative joint disease of the knees; and left chondromalacia patella.

VA treatment records dated thru September 2008 reveal complaints in May 2004 of right knee locking, stiffening, and swelling.  X-rays of the knees in June 2004 showed mild degenerative joint disease; a MRI showed a right medial meniscus tear.  In January 2008, the examiner noted the Veteran had muscle strength in the lower extremities of 5/5.  

The Veteran complained on VA knee evaluation in September 2008 of frequent locking, instability, pain, and swelling.  He also noted decreased range of motion of the knees and decreased ambulation secondary to flare-ups.  He was taking medication for his knee pain.  There was no dislocation or recurrent subluxation.  Range of motion was from 0 to 120 degrees on the left and from 0 to 130 degrees on the right without pain.  There was a positive anterior drawer sign on the left.  The Veteran's knees were additionally limited by pain but not by fatigue, weakness, lack of endurance, or incoordination during repetitive testing.  Valgus and varus stress testing of the knees was negative.  There was mild laxity towards anterior with Lachman test on the left and mild laxity with an attempt of anterior displacement on the right.  There was a positive anterior drawer test on the left.  No ankylosis was found.

The diagnoses in September 2008 were left knee meniscus tears, status post arthroscopy; right knee meniscus tears, status post arthroscopy; bilateral knee degenerative joint disease; and left knee anterior cruciate ligament chronic tear.  The Veteran was not considered unemployable due to his service-connected knee disabilities.  According to a December 2008 Addendum, the claims files were reviewed and the conclusions were the same.

An April 2009 private MRI of the right knee revealed abnormal signal characteristics and partial truncation at the medical meniscus body and posterior horn, probably related to a tear.

The Veteran is currently assigned a 10 percent rating for his left knee disability under Diagnostic Code 5259 for removal of semilunar cartilage, symptomatic, which is the only rating assigned for this code.  The right knee disorder is assigned a 10 percent rating under Diagnostic Codes 5257-5003.  

To warrant a schedular rating in excess of 10 percent for the left knee, there would need to be evidence of moderate recurrent subluxation or lateral instability, frequent episodes of "locking", or limitation of flexion or extension of the leg as indicated above.  The medical evidence on file, including on evaluation in September 2008, does not show recurrent subluxation or instability, locking, or limitation of extension to more than 10 degrees or limitation of flexion to less than 45 degrees.  In fact, evaluations on file show that pain free motion of the left knee has been to at least 109 degrees.  Consequently, a schedular rating in excess of 10 percent is not warranted for the left knee.

With respect to the right knee, a rating in excess of 10 percent is warranted when there is evidence of moderate recurrent subluxation or lateral instability, limitation of extension to more than 10 degrees or limitation of flexion to less than 45 degrees, or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  

A schedular rating in excess of 10 percent is not warranted because there is no evidence of more than slight recurrent subluxation or lateral instability of the right knee and pain free motion of the knee has been to at least 119 degrees.  Additionally, disability of the Veteran's right knee does not show involvement of 2 or more joints.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, however, there is no medical evidence of joint instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, a separate compensable evaluation is not warranted for instability of either knee under Diagnostic Code 5257.   

As neither limitation of flexion nor extension of either knee is severe enough to warrant a compensable evaluation under the rating schedule, a higher rating is not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation during the appeal period for limitation of flexion or extension of the leg under Diagnostic Codes 5260 and 5261.  In fact, when examined by VA in September 2008, there was no additional limitation of motion reported on repetitive testing.  

As there is no evidence of ankylosis or dislocation of semilunar cartilage, an evaluation in excess of 10 percent is also not warranted under another diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258.

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his knee symptoms, which include pain, stiffness, and swelling.  While his complaints are competent evidence, they have been considered in evaluating the knee disabilities at issue; however, VA evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Comparing the current disability levels and symptoms to the Rating Schedule, the degree of disability for each knee is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Thus, no referral for extraschedular consideration is required.  The 10 percent evaluations contemplate the symptoms the Veteran was experiencing for the time period in question.  The service-connected bilateral knee is not shown to present an unusual or exceptional disability picture that is not addressed by the applicable rating criteria.

The Board finds that the Veteran's symptoms are consistent with the criteria set forward in the Rating Schedule.  The disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

Entitlement to a rating in excess of 30 percent for psychiatric disability prior to June 24, 2002, is denied.  

Entitlement to a rating in excess of 70 percent for psychiatric disability as of June 24, 2002, is denied.

A rating in excess of 10 percent for left knee disability is denied.  

A rating in excess of 10 percent for right knee disability is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


